Citation Nr: 1202528	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-07 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in March 2008, he failed to report for this hearing when it was scheduled at the RO in March 2009.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

The Board observes that, in a May 2005 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board also notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having major depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, are as stated on the title page of this decision.

As will be explained below in greater detail, the Board also finds that additional development is required before the claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, can be adjudicated on the merits.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In May 2005, the RO denied the Veteran's claim of service connection for PTSD.

2.  The evidence submitted since May 2005 relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD because it suggests that the Veteran currently experiences PTSD which may be related to active service.

3.  The Veteran's service personnel records show that he served in-country in the Republic of Vietnam as a helicopter door gunner from September 1970 to August 1971.

4.  The competent evidence suggests that the Veteran's current PTSD is related to active service.


CONCLUSIONS OF LAW

1.  The May 2005 RO decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  Evidence submitted since the May 2005 RO decision in support of the claim of service connection for PTSD is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied claim of service connection for PTSD.  He specifically contends that he has submitted additional VA outpatient treatment records demonstrating that he currently experiences PTSD which is attributable to active service.

In May 2005, the RO denied the Veteran's claim of service connection for PTSD.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the May 2005 rating decision and it became final.

The claim of service connection for PTSD may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for PTSD in statements on a VA Form 21-4138 which was date stamped as received by the RO on November 14, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for PTSD, the evidence before VA at the time of the prior final RO decision in May 2005 consisted of the Veteran's service treatment records, his service personnel records, and post-service VA outpatient treatment records and examination reports.  The RO noted in the narrative for this rating decision that the Veteran's service treatment records were negative for any complaints of or treatment for PTSD and his service personnel records showed no combat awards or citations.  The RO also noted that the Veteran had not responded to a request for information about his claimed in-service stressors.  The RO acknowledged that the Veteran had been diagnosed as having PTSD on VA examination in December 2004.  Because there was no information concerning the Veteran's claimed in-service stressors, the claim was denied.

The newly received evidence includes additional VA treatment records, a December 2011 Brief from the Veteran's service representative, and the Veteran's lay statements. 

The Veteran's newly received VA treatment records show that he continues to received outpatient treatment for PTSD.  For example, on VA outpatient treatment in February 2007, the Veteran complained of symptoms of PTSD, feeling depressed, an inability to sleep at night "because of awakenings by dreams of being in Vietnam at least 2 times per week," daily intrusive thoughts of Vietnam, and periodic flashbacks.  The Veteran reported that his PTSD had become more symptomatic "as his physical condition deteriorated and he can no longer work as productively."  The Veteran lived alone.  He was divorced since 1980 and had no children.  He reported that his primary military occupational specialty (MOS) was as a crew chief and door gunner and he served in combat in Vietnam.  Mental status examination of the Veteran showed full orientation, speech in low volume and normal rate, good eye contact, no abnormal movements, logical and goal-oriented thought process, no thought disorder, no auditory or visual hallucinations, periodic flashbacks of Vietnam, intrusive thoughts and disturbing dreams "which impair his sleep," and tearfulness relating his symptoms and combat experiences.  The Veteran reported he generally got along well with people and was sociable.  It was difficult for him to trust people "but he forces himself."  He denied any suicidal or homicidal ideation 'but sometimes has a passive death wish."  He also reported mild difficulty concentrating.  The diagnoses included PTSD.

In July 2007, the Veteran complained that his mood was "on a roller coaster.  He has good days and bad days."  He reported that there were many environmental triggers that caused him to experience "flashbacks and intrusive thoughts about events in Vietnam that he feels ashamed about, guilt about, or was horrified."  He continued work part-time on a night shift "because he can't sleep anyway and he is able to avoid people."  His sleep was better with medication "but some nights it doesn't help him sleep at all.  His mood has improved some."  His depression was chronic.  Mental status examination of the Veteran showed he was appropriately dressed and groomed, alert and fully oriented, daily flashbacks and intrusive thoughts, dreams 5 times a week which impaired his sleep, no auditory or visual hallucinations other than flashbacks, a passive death wish, no suicidal or homicidal ideation, impaired concentration, and intact memory.  

Following mental status examination of the Veteran, the July 2007 VA examiner reviewed the criteria for PTSD (Criterion A through Criterion F) and concluded that the Veteran met all of the relevant criteria.  For Criterion A (stressor), the VA examiner stated that the Veteran served in combat in Vietnam and killed enemy soldiers.  He witnessed the death and mutilation of soldiers.  He felt in danger every day.  He also feared being captured or killed.  For Criterion B (intrusive recollection), the VA examiner stated that the Veteran had daily intrusive thoughts of events in Vietnam.  He did not sleep well due to dreams which awaken him in a cold sweat screaming.  The Veteran could not remember his dreams.  He had been told that he yelled the names of soldiers he served with in Vietnam.  He had daily flashbacks which were triggered by reminders of Vietnam and re-lived the experience.  He also became very anxious/depressed and symptomatic with intrusive thoughts and flashbacks when exposed to reminders.  For Criterion C (avoidant/numbing), the VA examiner stated that, over the years, the Veteran had tried to avoid talk of his symptoms.  He said that he had difficulty talking about his symptoms, tried not to remember his experiences, and to avoid reminders.  The Veteran stated that he stayed away from military activities, stayed in his house on July 4th because fireworks cause flashbacks, and avoided other Veterans.  There was no inability to recall an important aspect of the trauma present.  The Veteran did not feel comfortable with people.  He had a few friends but he liked to stay to himself.  He felt that people did not understand him, he did not trust people, and he kept interactions with people brief.  He never thought he would survive Vietnam.  He always felt that he would die young.  For Criterion D (hyperarousal), the VA examiner stated that the Veteran had chronic impaired sleep, he was high-strung, fragile to stressors, intolerant, volatile, his mind wandered and he could not concentrate, he was always on guard, and he over-reacted or jumped.  For Criterion E (duration), the VA examiner stated that the Veteran's symptoms had been present since Vietnam.  For Criterion F (functional significance), the VA examiner stated that the Veteran had limited contact with people and avoided them.  He was anxious, depressed, fatigued, and had an impaired quality of life.  The diagnosis was PTSD.

In statements on his July 2007 notice of disagreement (VA Form 21-4138), the Veteran contended that he still was receiving treatment for PTSD "because of the nightmares and flashbacks of the killings which I witnessed in Vietnam."  He also contended in statements on a March 2008 substantive appeal (VA Form 9) that his PTSD "is a result of serving in Vietnam and witnessing killings."

The Veteran's service representative contended in a December 2011 Brief that, because the Veteran's service personnel records demonstrated that he had served in combat in Vietnam, and because he had been diagnosed as having PTSD, there was sufficient evidence in the claims file to support a grant of service connection for PTSD.

With respect to the Veteran's application to reopen his previously denied service connection claim for PTSD, the Board notes that the evidence which was of record in May 2005 did not indicate that there was a valid diagnosis of PTSD based on in-service stressors which could be attributed to active service.  The newly submitted medical evidence suggests that the Veteran's current diagnosis of PTSD is based on adequate in-service stressors confirmed by a VA clinician on outpatient treatment.  See 38 C.F.R. § 3.304(f) (2011).  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since May 2005 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for PTSD is reopened.

Having reopened the Veteran's previously denied claim, the Board will proceed to adjudicate it on the merits.

Service Connection for PTSD

The Veteran contends that he incurred PTSD during active service.  He specifically contends that his duties as a helicopter door gunner while on active combat service in Vietnam caused him to experience in-service stressors which led to his PTSD.  He also specifically contends that his current PTSD is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for PTSD.  The Veteran contends that his in-service duties as a helicopter door gunner while on active combat service in Vietnam contributed to or caused him to experience PTSD.  He also contends that his in-service stressors are related to his experiences as a helicopter door gunner while on active combat service in Vietnam.  The Veteran's service personnel records show that he served in Vietnam from September 1970 to August 1971 and his principal duties were as a "powerman."  He participated in an Unnamed Campaign and was awarded the Vietnam Service Medal.  The Veteran has submitted additional service personnel records showing that, in February 1971, he was assigned to the duty position of door gunner while a member of Company B, 158th Aviation Battalion (Assault Helicopter) (Ambulance), 101st Airborne Division (Airmobile) and was on flight status at that time.  The Veteran also has submitted a copy of an April 1971 commendation letter that he received from the commanding officer of Company B, 158th Aviation Battalion (Assault Helicopter) (Ambulance), 101st Airborne Division (Airmobile).  In this letter, the Veteran's commanding officer congratulated him on recently capturing a North Vietnamese Army flag in March 1971 in Quang Tri Province, Republic of Vietnam.  The Veteran further has submitted a copy of an August 1971 citation that he received for an award of the Bronze Star Medal.  A review of this citation shows that the Veteran distinguished himself by meritorious service "in connection with military operations against a hostile force in the Republic of Vietnam" between August 1970 and August 1971.  Given the foregoing, the Board concludes that the Veteran had active combat service in Vietnam.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The competent evidence also persuasively suggests that the Veteran's current diagnosis of PTSD is based on in-service stressors from his active combat service in Vietnam.  In addition to the evidence discussed above, on VA outpatient treatment in May 2004, the Veteran complained of getting depressed with "lots of things on my mind."  He had felt depressed for 1 year.  He reported taking wellbutrin in the past which had relieved his stress and anxiety.  He also reported seeing combat in North Vietnam during active service when he saw "death, destruction, did killing, [and] was injured in [the] face and elbow."  The Veteran reported further that he "did not want to get into details" because he did not want to relive his in-service experiences.  Mental status examination of the Veteran showed he was neatly dressed and groomed, divorced with no children, no psychomotor retardation or agitation, articulate and normal speech in rate, rhythm, and volume, tearful twice, goal-directed and logical thought process, no psychotic symptoms, and no suicidal or homicidal ideation.  The VA examiner stated that the Veteran's screen was positive for criteria of PTSD.  The diagnoses included PTSD.

In June 2004, it was noted that the Veteran had presented for an initial appointment with a new diagnosis of PTSD traits which were "well compensated and not a cause of impairment."  The Veteran reported mild improvement in his mood symptoms.  Mental status examination of the Veteran showed he was well kempt, pleasant, cooperative, no psychomotor agitation or retardation, normal speech in rate, rhythm, and volume, linear, more goal-directed and concise thought process, no obsessions/delusions/paranoid ideation, no auditory or visual hallucinations, no suicidal or homicidal ideation, and full orientation.  The impressions included a new diagnosis of PTSD traits that was "well compensated and not a cause of impairment" and a mildly improved mood.

In September 2004, the Veteran complained of difficulty getting to sleep and staying asleep, frequent nightmares, decreased libido and difficulty maintaining an erection.  He reported that his anti-depressant had "taken the edge off" of his depression and irritability and did not think his temper was as short as it had been in the past.  Mental status examination of the Veteran showed he related well with good eye contact, normal speech in rate, rhythm, and volume, linear thought process, no suicidal or homicidal ideation, and no auditory or visual hallucinations.  The assessment included PTSD.

On VA PTSD examination in December 2004, the Veteran's complaints included daily intrusive recollection of combat experiences, nightmares, easily startled, avoidance, feeling detached from others, a diminished interest in activities, difficulty falling and staying asleep, anger outbursts, difficulty concentrating, and hypervigilance.  He reported serving in combat in Vietnam.  The VA examiner stated that the Veteran "was very vague in describing [the] location[s] of combat, claiming that they were classified."  The Veteran also reported encountering numerous stressors while in Vietnam such as coming under enemy fire, seeing comrades die, seeing killed comrades nailed to trees, being shot down in a helicopter, and killing others.  The VA examiner concluded that the Veteran's overall level of traumatic stress exposure "could be labeled moderate to high."  The Veteran stated that, following service separation, he adjusted well and found work as a steam fitter.  He also stated that he had friends and enjoyed social activities.  The VA examiner also concluded that, overall, the Veteran "has had a difficult time coping with his PTSD symptoms since returning from Vietnam."  The Veteran's functional impairment was mild and appeared unrelated to his symptoms "for the most part."  The Veteran's social functioning was mildly to moderately impaired because he had some difficulty maintaining close friendships and feeling emotionally connected to others.  Mental status examination of the Veteran showed his behavior was appropriate although he had some inappropriate affective outbursts, no suicidal or homicidal ideation, logical and coherent speech, no evidence of psychotic symptoms, obsessive thoughts, or ritualistic behaviors, panic attacks 8 times a year which lasted for 5 minutes each, full orientation, difficulty sleeping more than 4 hours most nights, and daytime fatigue.  The VA examiner opined that the Veteran meet the diagnostic criteria for PTSD and the stressor criterion.  This examiner noted that the Veteran's current PTSD symptoms included distressing recollections of events and nightmares, diminished interest, feelings of detachment, sleep disturbance, irritability and anger, hypervigilance, and an exaggerated startle response.  This examiner also noted that the Veteran's symptoms had been continuous since service.  This examiner noted further that the Veteran did not have flashbacks.  The diagnoses included chronic mild PTSD.

On VA outpatient treatment in October 2005, the Veteran reported having trouble sleeping.  Mental status examination of the Veteran showed he was articulate and pleasant with no psychosis or suicidal ideation.  The assessment included PTSD.

The evidence shows that the Veteran was in combat in Vietnam.  He has reported that his in-service stressors were related to his active combat service in Vietnam.  The competent evidence also shows that the Veteran has been diagnosed as having PTSD and he reported his in-service stressors to the VA examiners who rendered this diagnosis.  In summary, after resolving all reasonable doubt in the Veteran's favor,  and especially in light of the relaxed evidentiary standards for PTSD claims found in the revised 38 C.F.R. § 3.304(f), the Board finds that the evidence supports granting service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, can be adjudicated.

The Veteran essentially contends that his current acquired psychiatric disability other than PTSD, to include major depressive disorder, is related to active service.  The Veteran's VA outpatient treatment records indicate that he has been diagnosed as having major depressive disorder, in remission (as seen on VA outpatient treatment in December 2005).  It is not clear from a review of the Veteran's claims file whether he currently experiences an acquired psychiatric disability other than PTSD, to include major depressive disorder, and, if so, whether it is related to active service.  The Board observes that VA's duty to assist includes providing claimants with a thorough and comprehensive medical examination where necessary to adjudicate the claim.  See generally Robinette  v. Brown, 8 Vet. App. 69 (1995).  Unfortunately, to date, the Veteran has not been provided a VA examination to determine the nature and etiology of an acquired psychiatric disability other than PTSD, to include major depressive disorder.  Because an opinion has not yet been obtained regarding whether the Veteran's current acquired psychiatric disability other than PTSD, to include major depressive disorder, if diagnosed, is related to active service, the Board finds that a remand for an examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include major depressive disorder, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include major depressive disorder, if diagnosed, is related to active service or any incident of service, or is proximately due to, the result of, or chronically aggravated by a service-connected condition to include PTSD.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


